Title: To Thomas Jefferson from Andrew Ellicott, 4 June 1801
From: Ellicott, Andrew
To: Jefferson, Thomas


               
                  Dear Sir
                  Philadelphia June 4th. 1801
               
               With this you will receive the last pages of my astronomical observations with an extra half sheet, which you will please to substitute in place of the first half sheet I sent you.—You will find on the 150th. page a determination of the geographical position of the south end of cumberland island, which is the extreeme southern inclination of the U.S. on the Atlantic.—For the references to which I have not furnished diagrams, I must refer you to those annexed to the report, which I believe are numbered one less than in the printed work.—The want of those diagrams, and charts, will delay for several months the publication of the fifth volume of the Transactions of our Philosophical Society: the letter press will be completed this week.—
               
               Maskelyne’s observations made at Greenwich came to hand four days ago, they contain but few which correspond with mine, they are however sufficiently numerous to convince any person not blinded by prejudice against the american character, that every determination of the longitude contained in my printed work, is by accident, or some other cause, sufficiently accurate for the nicest purposes.—
               I shall prepare, and publish an account of our southern country as soon as I can arrange it from my notes, and journal, and to which the astronomical observations are only to be considered an appendix: but the embarrassments, and ruin brought upon myself, and family, by serving my country, has, and will yet delay the completion of this work.—The utmost extent of my wishes, and ambition at this time is, to get a place in some counting-house, or office, where I can have the disposal of 4, or 5 hours pr. day for myself, to employ in completing the above work.—If I could have had the most distant idea, that my ambition thro necessity would have been brought to this, I should never have undertaken the determination of our southern boundary, nor risked my life in a bad climate, where I was constantly surrounded by difficulties, and exposed to dangers, to obtain support for a large family, which is daily looking up to me for bread.—But in every stage of the business, I feel conscious of having strictly done my duty.—No one morning during my absence did the rising sun find me in bed,—no danger, difficulty, or fatigue did I ever shrink from,—no information interesting to our country was ever withheld, no time was ever lost in pushing forward the business; which was commenced, and carried on for more than one month, before I was joined by the officers of his Catholic Majesty.—And to save publick money, I made it a fixed rule from which I never deviated in a single instance, to live in the fields, and woods, when quarters could not be had rent free.—For this parsimony, as it was termed, I was publickly abused by some of the inhabitants, and by almost all our Military officers then in that country: But this I disregarded, and never till now made mention of it; neither did it at any time appear necessary, when I called to my recollection, the addresses, and approbatory letters, which I now have by me from every person of information, and almost every one of respectability in that country. with these testimonials I have made no parade, my long services I have yet presumed would render them unnecessary.—At no time did I ever speculate upon the publick, or use a farthing of money entrusted to my care. Every agreement I have ever made, has been held sacred on my part; in return I ask no favours, I only request that justice from the Publick, which I could obtain by the laws of my country from an individual.—
               My undertaking the determination of our southern boundary was not of my own seeking, I was prevailed upon to decline other business more permanent, and at that time apparently as lucrative, but as it has turned out, infinitely more so.
               Soon after my arrival at Natchez, I found that the spanish government would evade the execution of the Treaty if possible, and in May 1797 requested leave to return, but no notice was taken of it.—In the winter of 1797.-’8 the request was renewed thro Judge Miller, who spent a few weeks with me in that country; but this request shared the same fate with the first.—No alternative was left, I had to remain and carry on the business: but if I had at any time been informed that the expenses would not be promptly paid, or that any part of my pay would be with-held, I certainly should not have continued and involved myself, and numerous young family in ruin.—If any regard is to be paid to a stipulation which will appear in my instructions, and those to Mr. Anderson, and any truth in Arithmetic, I have yet received but little more than half my pay.—
               On my return home I was received in the most friendly manner by Mr. Pickering, and Mr. Mc.Henry, notwithstanding the discordence of our political opinions; but from Mr. Adams I was never able to obtain an audience. I had some communications which for certain reasons I chose to make verbally.—I yet think these of importance, and never doubted the satisfaction of an audience from you since your fortunate election, and should have paid my respects to you personly before this time, but have been prevented for want of money to bear my expenses.—
               I wish you to recollect that several months before the arrival of either Govr. Sargent, or Genl. Wilkinson in that country, the disagreement with the spanish Government was brought to a fortunate issue, and the posts evacuated and such arrangements made with the Choktaws, with whom we had no treaty, that we were permitted to carry the line thro their country unmolested.—It was by the Creeks with whom we had several treaties that we were embarrassed notwithstanding the exertions of our agent, who no doubt done his duty, and by whose advice I was generally influenced.—
               My astronomical observations being now out of the press, I intend visitting the City of Washington next week, if I can procure so much money as will bear my expenses there and back.—To borrow without I could see a certainty of repaying, would not in my opinion be doing justice to a friend, or to my own reputation.
               
               With all the sincerity of friendship, I wish you a prosperous and happy administration and am with due consideration your Hbl. Servt
               
                  
                     Andw; Ellicott.
                  
               
               
                  P.S. I have just now seen impressions made by a coin found in clearing out a spring at Chillicothe in the North Western territory.—The impressions were sent to Doctr. Rush by J. Wills Esqr.—The coin is now in the hands of Govr. St. Clair. Upon presenting the impressions to Mr. Peale, he shewed the Dtr. several coins lately received from China exactly similar to the impressions made by the coin found at Chillicothe.—
               
               
                  A. E.—
               
            